Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT entered into this 13th day of August, 2010 and is
effective as of January 1, 2010 (the “Effective Date”) by and between T3 Motion
Inc., a Delaware Corporation (the “Company”), with offices located at 2990
Airway Ave., Ste A, Costa Mesa, CA 92626 and Ki Nam, an individual (the
“Executive”).
W I T N E S S E T H:
     WHEREAS, the Company is engaged or plans to engage in a business that
includes the design, manufacture, marketing, distribution and sale of electric
vehicles, power management systems, and batteries to security, law enforcement,
government and consumer sectors (the “Business”); and
     WHEREAS, the Company desires to employ the Executive as Chief Executive
Officer, and desires to provide him with compensation and other benefits on the
terms and conditions set forth in this Agreement; and
     WHEREAS, the Executive wishes to accept such employment and perform
services for the Company on the terms and conditions hereinafter set forth;
     NOW, THEREFORE, it is hereby agreed by and between the parties as follows:
     1. Employment.
          1.1 Subject to the terms and conditions of this Agreement, the Company
agrees to employ Executive during the term hereof as its Chief Executive
Officer.
          1.2 Subject to the terms and conditions of this Agreement, Executive
hereby accepts employment as Chief Executive Officer of the Company and agrees
to devote his full working time and efforts, to the best of his ability,
experience and talent, to the performance of services, duties and
responsibilities in connection therewith.
     2. Term. Executive’s term of employment under this Agreement (the “Term”)
shall commence on the Effective Date and, subject to Section 5, shall continue
until December 30, 2011. Thereafter, this Agreement shall automatically renew,
annually, upon the terms and conditions set forth herein unless terminated by
either party by written notice 60 days prior to the expiration of the then term.
The last day of the Executive’s employment under this Agreement is hereinafter
referred to as the “Termination Date” or “Date of Termination”.
     3. Compensation.
          3.1 Salary. For the period of one year commencing on January 1, 2010,
the Company shall pay Executive a Base Salary at the rate of One Hundred Ninety
Thousand Dollars ($190,000.00) per annum, pro-rated with respect to the first
and last

 



--------------------------------------------------------------------------------



 



months of the Term in the event that the Term does not commence or end on the
first day of a calendar month.. Base Salary shall be payable in accordance with
the ordinary payroll practices of the Company, but no less frequently than
semi-monthly. Unless this Agreement is terminated, extended or a new Agreement
is negotiated, at the end of 2010, the Base Salary shall remain unchanged.
          3.2 Bonus. As an inducement to the Executive, during the Term of this
Agreement and any renewal or extension period thereafter, the Executive shall be
entitled to receive, on March 15 of each calendar year, an annual Bonus of up to
a number pursuant to the terms of the “Executive Bonus Plan,” which is a
weighted formula based upon the approved Budget by the Company’s Board of
Directors and/or its Compensation Committee (“Target Bonus”).
If the Board determines that the Company does not have sufficient cash available
to make the above described cash obligations, the Board shall have the right to
make such payments in stock, but at no time shall the cash payment due under the
cash obligation fall below one third of the payment obligation.
          3.3 Compensation Plans and Programs. Executive shall be eligible to
participate in any Compensation Plan or Program (401(k) Plan and Stock Option
Plan) maintained by the Company in which other Executives or employees of the
Company participate, on similar terms.
          3.4 Loans. Under no circumstances may the Executive, directly or
indirectly, receive a Loan from the Company, of any kind or fashion, or of any
duration, whatsoever.
     4. Employee Benefits.
          4.1 Medical, Dental and Vision Benefit Plans. The Company shall
provide to the Executive and his family, during the Term of his employment, or
any renewal or extension thereafter, with coverage under all Employee medical,
dental and vision benefit programs, plans or practices adopted by the Company
and made available to all employees of the Company.
          4.2 Life and Disability Insurance Benefit Plans. The Company shall
provide Executive during the Term of his employment, or any renewal or extension
thereafter, with coverage under all Employee life insurance and disability
insurance plans as may be adopted and in effect by the Company and made
available to all employees of the Company.
          4.3 Vacation Benefit. The Executive shall be entitled to four
(4) weeks paid vacation in each calendar year (but no more than ten 10
consecutive business days at any given time), which shall be taken at such times
as are consistent with Executive’s responsibilities hereunder. The Executive’s
vacation schedule shall be submitted and approved by the Company. The Executive
shall at no time have accrued more than four (4) weeks vacation.

2



--------------------------------------------------------------------------------



 



          4.4 Expenses. The Executive is authorized to incur reasonable expenses
in carrying out his duties and responsibilities under this Agreement, including
expenses for travel, automobile (mileage reimbursement calculated at the
Internal Revenue Service’s prevailing rates) and similar items related to such
duties and responsibilities. The Company will reimburse Executive for all such
expenses upon presentation by Executive on a monthly basis of appropriately
itemized and approved (consistent with the Company’s policy and Board determined
expenditure caps) accounts of such expenditures.
     5. Termination of Employment.
     The Company may terminate Executive’s employment at any time for any
reason.
          5.1 Termination Not for Cause. If Executive’s employment is terminated
by the Company other than for Cause (as defined in Section 5.2, below),
Executive shall receive a severance payment equal to twelve (12) months’ Base
Salary and twelve (12) months’ benefits, and any earned and/or accrued Bonus, as
in effect immediately prior to such termination, payable in accordance with the
ordinary payroll practices of the Company, but not less frequently than
semi-monthly following such termination of employment. The Company’s severance
payment obligations under this Section 5 shall immediately cease in the event
the Executive breaches Sections 7 or 8 of this Agreement. For purposes of this
Agreement, “Change in Control” shall have the meaning set forth in Section 5.3.
          5.2 Termination for Cause; Voluntary Termination by Executive; Death
or Disability.
               A) For purposes of this Agreement, “Cause” shall mean any of the
following:
                    (i) Willful malfeasance or willful misconduct by Executive
in connection with his employment;
                    (ii) Continual refusal by Executive to perform his duties
hereunder or any lawful direction of the Board of Directors of the Company
within ten (10) days after notice of such refusal to perform such duties or
direction was given to the Executive;
                    (iii) Any breach of the provisions of Sections 7 or 8 of
this Agreement by Executive or any other material breach of this Agreement by
Executive; or
                    (iv) The commission and conviction by Executive of (a) any
felony, or (b) a misdemeanor involving moral turpitude, including but not
limited to the Executive’s abuse of drugs and alcohol.

3



--------------------------------------------------------------------------------



 



               B) For purposes of this Agreement, “Permanent Disability” shall
mean a disability that would entitle Executive to receive benefits under the
Company’s long-term disability plan as in effect from time to time or which
prevents the Executive from performing his duties hereunder for one hundred
eighty (180) consecutive days or more.
               C) In the event that Executive’s employment is terminated (i) by
the Company for Cause; (ii) by the Executive on a voluntary basis; (iii) as a
result of the Executive’s Permanent Disability; or (iv) by the Executive’s
death, then Executive or his Estate shall only be entitled to receive Base
Salary and Bonuses already earned and accrued through the Termination Date.
In the event of termination by the Executive’s death or Permanent Disability,
all such benefits identified herein shall be maintained and in effect for six
(6) additional months by the Company. Any and all such unvested benefits (i.e.
401(k), restricted stock or stock options) shall immediately vest. After the
termination of Executive’s employment under this Section 5.2 and payment of all
amounts due to Executive under the terms of this Agreement, the obligations of
the Company under this Agreement to make any further payments, or provide any
benefits specified herein (other than benefits required to be provided by
applicable law or under the terms of any employee benefit of the Company in
which the Executive was a participant) to Executive shall thereupon cease and
terminate. Termination of the Executive pursuant to this Section 5.2 shall be
made by delivery to Executive of a Notice from the Board of Directors of the
Company.
     5.3 Change of Control.
If Executive’s employment with the Company is terminated by the Company (other
than upon the expiration of the Employment Terms, for Cause, or by reason of
Disability, or upon Executive’s death) at any time within ninety (90) days
before, or within twelve (12) months after, a Change in Control (as defined
below), or if the Executive’s employment with the Company is terminated by the
Executive for Good Reason within six (6) months after a Change in Control, or if
the Executive’s employment with the Company is terminated by the Executive for
any reason, including without Good Reason, during the period commencing six
(6) months after a Change in Control and ending twelve (12) months after a
Change in Control, then the Company shall pay to the Executive: (i) any accrued,
unpaid base salary payable under Section 3.1 as in effect on the Date of
Termination, (ii) any unreimbursed business expenses under Section 3.2 and
(iii) a severance benefit, in a lump sum cash payment, in an amount equal to:
(A) the Executive’s annual rate of base salary, as in effect as of the Date of
Termination, plus the Executive’s Target Bonus for the fiscal year of the
Company in which the Date of Termination occurs. The severance benefit under
paragraph (iii) shall be paid not later than sixty (60) days after the Date of
Termination (subject to Section 9), provided that the Executive executes and
delivers to the Company, and any revocation period required by law has lapsed
and the Executive has not revoked, a general release of claims in a form
acceptable to the Company in its sole and absolute discretion, and the Executive
is not in material breach of any of the provisions of this Agreement. The
Company shall provide

4



--------------------------------------------------------------------------------



 



Executive with a general release of claims in a form acceptable to the Company
not later than one week following the Date of Termination.
For purposes of this Agreement, “Good Reason” means the occurrence of any of the
following, without Executive’s express written consent:
(i) A material reduction in Executive’s base salary;
(ii) A material reduction in Executive’s authority, duties or responsibilities;
(iii) A material relocation of Executive’s primary place of employment, provided
however, that in no instance will such a relocation be deemed material if it is
less than fifty (50) miles from the Company’s location at which Executive
performs most of his services immediately prior to such relocation; or
(iv) A material breach by the Company of any of its obligations under this
Agreement;
provided that Executive notifies the Company in writing of such event within
30 days of its occurrence and further provides the Company thirty (30) days to
remedy the situation before terminating his employment no more than ninety
(90) days after such occurrence.
     (a) Accelerated Vesting of Options and Restricted Stock. In the event the
Executive is entitled to the severance benefits pursuant to Section 5.3, each
stock option exercisable for shares of Company Common Stock granted under the
Company’s stock incentive plan that is held by the Executive, if then
outstanding, shall become immediately vested and exercisable with respect to all
of the shares of Company Common Stock subject thereto on the Date of Termination
and shall be exercisable in accordance with the provisions of the Company’s
stock incentive plan and option agreement pursuant to which such option was
granted. In addition, in the event the Executive is entitled to severance
benefits, a restricted stock award and restricted shares of the Company Common
Stock granted under the Company’s stock incentive plan that is held by the
Executive that is subject to a forfeiture, reacquisition or repurchase option
held by the Company shall become fully vested, nonforfeitable and no longer
subject to reacquisition or repurchase by the Company or other restrictions on
the Date of Termination.
     (b) “Change in Control” means the occurrence of any of the following events
occurring after the Effective Date:
     (c) a Person directly or indirectly becomes the “beneficial owner” (as such
term is defined in Rule 13d-3 and Rule 13d-5 under the Securities Exchange Act
of 1934) of more than thirty-three percent (33%) of the total voting power of
the total outstanding voting securities of the Company on a fully diluted basis,
excluding from such calculation the voting securities beneficially owned by such
Person as of the Effective Date;
     (d) a Person directly or indirectly acquires all or substantially all of
the assets and business of the Company;

5



--------------------------------------------------------------------------------



 



     (e) the consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) the
acquisition of assets or stock of another entity, in each case, other than a
transaction which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the entity or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least thirty five percent (35%) of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction.
     6. No Conflicts of Interest.
     The Executive shall not, directly or indirectly, engage or become
interested in any other business, whether or not such business is competitive
with the business of the Company, during the period of the Executive’s
employment hereunder, or any renewals or extensions thereof.
     7. Nondisclosure of Confidential Information.
          The Executive shall not, without the prior written consent of the
Company, use, divulge, disclose or make accessible to any other Person, any
Confidential Information pertaining to the business or affairs of the Company,
except (i) while employed by the Company, in the business of and for the benefit
of the Company, or (ii) when required to do so by a court of competent
jurisdiction, by any governmental agency having supervisory authority over the
business of the Company, or by any administrative body or legislative body
(including a committee thereof) with jurisdiction to order the Executive to
divulge, disclose or make accessible such information.
For purposes of this Section 7, “Confidential Information” shall mean non-public
information concerning financial data, strategic business plans, sales or
marketing plans, or other proprietary marketing data, proprietary information,
contracts or agreements with customers, vendors or consultants, and all other
non-public, proprietary and confidential information of the Company that in any
case is not otherwise available to the public (other than by the Executive’s
breach of the terms hereof).
     8. Restrictive Covenants.
          8.1 Non-Solicitation.
               A) In consideration of the Executive’s employment with the
Company, his participation in any stock, bonus or other incentive compensation
plans of the Company, which the Executive acknowledges is of direct benefit to
herself, the Executive hereby covenants that, during the period commencing on
the date hereof and ending on the two (2) year anniversary of the Termination
Date (the “Restricted Period”),

6



--------------------------------------------------------------------------------



 



the Executive and his Affiliates (as defined herein) shall not directly or
indirectly, through any other Person, (i) employ, solicit or induce any
individual who is, or was at any time during the one (1) year period prior to
the Termination Date, an employee or consultant of the Company, (ii) cause such
individual to terminate or refrain from renewing or extending his employment by
or consulting relationship with the Company, or (iii) cause such individual to
become employed by or enter into a consulting relationship with the Company and
its Affiliates or any other individual, Person or entity.
               B) In consideration of the Executive’s employment with the
Company, his participation in any stock, bonus or other incentive compensation
plans of the Company, which the Executive acknowledges is of direct benefit to
herself, the Executive hereby covenants that, during the Restricted Period, the
Executive and his Affiliates shall not directly or indirectly through any other
Person, solicit, persuade or induce any Customer to terminate, reduce or refrain
from renewing or extending its contractual or other relationship with the
Company in regard to the purchase of products or services, performed,
manufactured, marketed or sold by the Company or any other Person in regard to
the purchase of products or services similar or identical to those performed,
manufactured, marketed or sold, by the Company. For purposes hereof, “Customer”
means any individual, Person or entity which is a customer of the Company or
which was a customer of the Company within one (1) year prior to the Termination
Date.
               C) In consideration of the Executive’s employment with the
Company, his participation in any stock, bonus or other incentive compensation
plans of the Company, which the Executive acknowledges is of direct benefit to
herself, the Executive hereby covenants that, during the Restricted Period, the
Executive and his Affiliates shall not directly or indirectly through any other
Person, solicit, persuade or induce any Supplier to terminate, reduce or refrain
from renewing or extending his, her or its contractual or other relationship
with the Company, directly or indirectly in regard to the sale of products or
services similar or identical to those performed, manufactured, marketed, sold
or purchased by the Company. For purposes hereof, “Supplier” shall mean any
individual, Person or entity which is a supplier of any product or service to
the Company or which was a supplier to the Company within one (1) year prior to
the Termination Date.
          8.2 Non-Compete. In consideration for the Executive’s employment with
the Company, his participation in any stock, bonus or other incentive
compensation plans of the Company, which the Executive acknowledges is of direct
benefit to herself the receipt and sufficiency of which is hereby acknowledged,
the Executive hereby covenants that, during the term of his Employment, the
Executive shall not directly or indirectly, in his, own capacity or through one
or more Affiliates, whether as owner, consultant, executive, partner, member,
manager, officer, director, venturer, agent, through stock ownership, investment
of capital, lending of money or property, rendering of services, or otherwise,
engage or assist others to engage in the Business in the Territory; provided,
that the Executive may own up to three (3%) percent of the outstanding shares of
a company engaged in such Business if such shares are listed on national
securities exchange.

7



--------------------------------------------------------------------------------



 



          8.3 Non-Disparagement. The Executive agrees that neither the Executive
nor any of his Affiliates shall (i) in any way publicly disparage the Company,
its equity holders, officers, directors, employees, agents or Affiliates,
(ii) cause embarrassment or public humiliation to such Persons, or (iii) make
any public statement that is adverse, inimical or otherwise detrimental to the
interests of any such Persons or the Business at any time, including without
limitation, during periods after the termination of this Agreement.
          8.4 Certain Definitions. The following terms shall have the following
meanings when used in this Agreement:
               A) “Affiliate” means, as to any Person, a Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, the Person specified. With respect to any
natural Person, the term Affiliate shall also include any member of said
Person’s immediate family, any family limited partnership or similar entity for
said Person and any trust, voting or otherwise, of which said Person is a
trustee or of which said Person or any of said Person’s immediate family is a
beneficiary. With respect to any trust, the term Affiliate shall also include
any beneficiary or trustee of such trust. For purposes of the foregoing, the
term “control” and variations thereof means the possession of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
               B) “Territory” means Global.
     9. Specific Performance
     Since the Company will be irreparably damaged if the provisions of
Sections 6, 7 and 8 hereof are not specifically enforced, the Company shall be
entitled to an injunction restraining any violation of this Agreement by the
Executive (without any bond or other security being required), or any other
appropriate decree of specific performance. Such remedies shall not be exclusive
and shall be in addition to any other remedy which the Company may have.
     10. Tax Matters.
          10.1 All payments of “nonqualified deferred compensation” (within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations promulgated thereunder (“Section 409A”)) by the
Company to the Executive are intended to comply with the requirements of
Section 409A, and shall be interpreted consistent therewith. Neither the Company
nor the Executive, individually or in combination, may accelerate any such
deferred payment, except in compliance with Section 409A, and no amount shall be
paid prior to the earliest date on which it is permitted to be paid under
Section 409A. Notwithstanding anything herein to the contrary, no amendment may
be made to this Agreement if it would cause the Agreement or any payment
hereunder to not be in compliance with the requirements of Section 409A.
However, the terms set forth in this Agreement may be reformed to the extent

8



--------------------------------------------------------------------------------



 



necessary to comply with Section 409A, while preserving to the extent
practicable the intended treatment of the original Agreement.
          10.2 In the event that the severance and other benefits provided for
in this Agreement or otherwise payable to Executive by the Company
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code, and (ii) would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then Executive’s benefits under this Agreement shall be
reduced as to such lesser extent as would result in no portion of such benefits
and payments being subject to the Excise Tax.
          10.3 Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 10 shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this
Section 10, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code.
The Company and Executive shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 10. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 10.
     11. Notices.
     All notices or communications hereunder shall be in writing, addressed as
follows:
To the Company:
T3 Motion Inc.
2990 Airway Ave, St A
Costa Mesa, CA 92626
To the Executive:
Ki Nam
***
Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.
 
***         Portions of this exhibit have been omitted pursuant to a request for
confidential treatment.

9



--------------------------------------------------------------------------------



 



     12. Waiver.
     The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not operate or be construed as a Waiver of the
right to insist upon strict adherence to that term or any other term of this
Agreement or any other occasion. Any Waiver must be in writing with proper
notice given as per Section 10, above.
     13. Separability.
     If any provision of this Agreement shall be declared to be invalid or
unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof, which shall remain in full force and
effect.
     14. Assignment.
     This Agreement shall be binding upon and inure to the benefit of the heirs
and representatives of Executive and the assigns and successors of the Company,
but neither this Agreement nor any rights or obligations hereunder shall be
assignable or otherwise subject to hypothecation by Executive (except by will or
by operation of the laws of intestate succession) or by the Company, except that
the Company may assign this Agreement to any successor (whether by merger,
purchase or otherwise) of all or substantially all of the stock, assets or
businesses of the Company, if such successor expressly agrees to assume the
obligations of the Company hereunder.
     15. Amendment.
     This Agreement may only be changed, modified or amended by written
agreement of the parties hereto. Any alleged oral modifications or amendments
shall be deemed null and void.
     16. Beneficiaries; References.
     The Executive shall be entitled to select (and change to the extent
permitted under applicable law) a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death, and
may change such election, in either case by giving the Company written notice
thereof. In the event of the Executive’s death or a judicial determination of
his incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative. Any reference to the masculine gender in this Agreement shall
include, where appropriate, the feminine.
     17. Survival.
     Notwithstanding the termination of the Executive’s employment hereunder,
the provisions hereof shall, unless the context otherwise requires, survive such
termination.

10



--------------------------------------------------------------------------------



 



     18. Complete Agreement.
     This Agreement contains the entire understanding between the parties and is
intended to be the complete and exclusive statement of the terms and conditions
of the agreement between the parties and supersedes in all respects any prior
agreement or understanding between the Company and the Executive as to
employment matters.
     19. Withholding.
     The Company shall be entitled to withhold from payment to the Executive,
any amount of withholding required by law.
     20. Governing Law.
     This Agreement shall be construed, interpreted and governed in accordance
with the laws of the State of California, without reference to rules relating to
conflicts of law.
     21. Counterparts.
     This Agreement may be executed in two or more counterparts, each of which
will be deemed an original.
[remainder of the page left intentionally blank]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Employment Agreement to be
duly executed as of the date first above written.

             
T3 Motion Inc
 
/s/ Kelly Anderson
 
      EXECUTIVE
 
 /s/ Ki Nam
 
   
By: Kelly Anderson, Chief Financial Officer
      Ki Nam, Chief Executive Officer    

12